Citation Nr: 1000759
Decision Date: 01/06/10	Archive Date: 03/15/10

Citation Nr: 1000759	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-09 799A	)	DATE JAN 06 2010
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1941 to 
December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In May 2006 and June 2007, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  Following completion of 
the directed tasks, the case was returned to the Board for 
further appellate review.

In a June 27, 2008 decision, the Board denied entitlement to 
an initial rating greater than 10 percent for sinusitis and 
an initial rating greater than 10 percent for postoperative 
nasal deviation.

In the decision below, the Board is vacating its denial of 
the claim for an initial increased rating for sinusitis.  
This decision does not disturb the Board's denial of the 
claim for an increased rating in excess of 10 percent for 
service-connected postoperative nasal deviation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial increased disability rating for 
sinusitis being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009). 

By way of a brief history, the claims file reflects that the 
Veteran was originally awarded service-connection for his 
sinusitis disability by way of the May 2004 rating decision.  
The RO assigned an initial 10 percent disability rating, 
effective November 25, 2002.  The Veteran filed a Notice of 
Disagreement as to the assignment of a 10 percent rating for 
his service-connected disability in May 2004.  Subsequently, 
a Statement of the Case (SOC) was issued in May 2005; 
however, it did not address the Veteran's claim for an 
increased disability rating for his sinusitis disability.  
Subsequently, the Veteran perfected an appeal as to issues 
reflected in the May 2005 SOC and he was afforded a video 
conference hearing in April 2006 as to the unrelated issues.  
His claim for an increased rating for sinusitis was not 
addressed during the April 2006 video conference hearing.

In May 2006 and June 2007, the Board remanded the Veteran 
claim for an increased disability rating for sinusitis.  The 
Board instructed the RO to provide the Veteran with a SOC for 
his sinusitis claim.  Subsequently, a SOC was issued in 
December 2008.

The record reflects that the Veteran perfected a substantive 
as to the issue of a increased rating for sinusitis appeal by 
filing a VA Form 9 in April 2008.  The case was returned to 
the Board for appellate review.

In a June 27, 2008, decision, the Board denied the claim for 
an initial disability rating greater than 10 percent for 
service-connected sinusitis.  Prior to the Board's decision, 
however, the Veteran requested on his April 2008 VA Form 9 
that he be scheduled for a video conference before a member 
of the Board.  The Board notes that the Veteran was not 
afforded the requested hearing prior to the issuance of the 
June 27, 2008 Board decision.  Because the failure to provide 
a claimant a requested hearing may deprive a claimant of due 
process, the Board is presently vacating the June 27, 2008, 
decision with respect to the issue of an increased rating for 
sinusitis.  

Accordingly, the June 27, 2008, Board decision addressing the 
issue of an initial rating in excess of 10 percent for 
sinusitis is vacated.


ORDER

The June 27, 2008 Board decision regarding the claim for an 
initial rating in excess of 10 percent for sinusitis is 
vacated.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

In a September 2009 statement, the Veteran requested that he 
be rescheduled for a video conference hearing, to be held 
before a member of the Board, because of health issues.  Good 
cause having been shown, a Veterans Law Judge granted the 
Veteran's motion to reschedule in October 2009 and directed 
the RO to reschedule the Veteran for a video-conference 
hearing.  However, a hearing has not yet been scheduled.  
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the Veteran can be afforded his 
requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO/AMC shall schedule the Veteran for 
a video conference hearing at the RO, 
before a Veterans Law Judge, in accordance 
with applicable law.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0821075	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent 
for sinusitis.  

2.  Entitlement to an initial rating greater than 10 percent 
for postoperative nasal deviation.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to 
December 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A Board videoconference hearing was held in April 2006; the 
undersigned Veterans Law Judge presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in May 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The Board has remanded this case twice concerning the two 
issues remaining on appeal - once in May 2006 and again in 
June 2007 - for the RO to issue a statement of the case 
concerning these issues.  The statement of the case was 
issued in February 2008.  


FINDINGS OF FACT

1.  The medical evidence shows that, throughout the appeal 
period, the veteran has had no incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment, and he 
has not had more than six non-incapacitating episodes per 
year of sinusitis characterized by pain and purulent 
discharge or crusting.  

2.  The veteran is currently in receipt of the maximum 
schedular rating for postoperative nasal deviation.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 10 percent for sinusitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.97, Code 
6510 (2007).  

2.  The criteria are not met for an initial rating greater 
than 10 percent for postoperative nasal deviation.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, and 4.97, Code 6502 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

The present appeal involves the veteran's claim that the 
severity of his service-connected sinusitis and nasal 
deviation warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board notes that 
the current appeal arose from the ratings assigned following 
the initial grant of service connection for residuals of the 
veteran's sinusitis and nasal deviation.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In April 2006, the veteran testified before the Board at a 
videoconference hearing concerning other issues that were 
then on appeal.  A hearing was not held before the Board 
concerning either of the issues that are the subject of this 
decision.  

Sinusitis

As noted above, a 10 percent rating is currently in effect 
for the veteran's service-connected sinusitis.  

The General Rating Formula for Sinusitis provides that, 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is to 
be assigned.  A 30 percent evaluation is warranted where 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Diagnostic Code 
6510.  Note: An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

The private treatment records in this case, dated from March 
1995 through June 2005, generally reflect few complaints 
related to sinusitis.  The veteran apparently had active 
sinus infections in mid-1996 and early 1997; antibiotics were 
clearly prescribed in August 1996 and once again in December 
2004, the length of which treatment was not noted.  However, 
many of the records reflect little more than slight nasal 
edema and/or nasal drip, and most of the records that 
mentioned anything pertinent to the service-connected 
disability noted only a diagnosis of sinusitis.  As noted 
above, very few of the records indicate that an antibiotic 
was prescribed, and several stated that there was no pus 
present.  Importantly, none of the examiners reported that 
the manifestations of the veteran's sinusitis were so severe 
as to be characterized as incapacitating, and none of the 
records shows that bed rest was prescribed.  In addition, 
there is no evidence in the record that the veteran's 
sinusitis symptoms have been so severe or are manifested by 
purulent discharge or crusting after repeated surgeries, as 
might warrant a 50 percent rating.  Moreover, the evidence 
does not show that, at any point during the period, any 
non-incapacitating episodes of sinusitis occurred more than 
six times a year, and there is no evidence of any 
incapacitating episodes, as might warrant a 30 percent 
rating.  In this regard, although some of the records do 
reflect the veteran's complaints of headaches, headaches due 
to the veteran's sinusitis have already been assigned a 
separate 10 percent rating under Code 8100.  VA's regulations 
do not permit rating the same manifestation of a disability 
under different diagnostic codes.  See 38 C.F.R. § 4.14 
(2007).  Thus, any headaches may not be considered in rating 
the veteran's sinusitis.  

Finally, the report of a June 2004 VA compensation 
examination indicates that, although the veteran reported 
having episodes of sinusitis every one to two months, those 
"episodes" were apparently manifested by nothing more than 
headaches and tenderness over his sinuses.  Episodes of such 
frequency are not corroborated by the private treatment 
records.  Further, the medical records do indicate that the 
veteran sometimes had manifestations of allergic rhinitis - 
a non-service-connected disorder apparently unrelated to his 
service-connected sinusitis; those manifestations may not be 
used in rating sinusitis.  Finally, the VA compensation 
examiner indicated that the veteran had no signs of pain or 
tenderness of his sinuses or purulent discharge from the nose 
on examination at that time.  

Considering all of the evidence, the Board concludes that the 
schedular criteria for a rating greater than the currently 
assigned 10 percent for the veteran's service-connected 
sinusitis have not been met at any time during the appeal 
period.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
sinusitis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

Therefore, the claim for an initial rating greater than 10 
percent for sinusitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Postoperative nasal deviation

VA's rating schedule provides that the maximum rating that 
may be assigned for deviation of the nasal septum is 10 
percent, which requires either 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Diagnostic Code 6502.  

A 10 percent rating is currently in effect for postoperative 
nasal deviation.  Therefore, no higher schedular rating may 
be assigned.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board recognizes 
that a VA physician in April 2004 noted that the veteran has 
greater than 90 percent obstruction of his nasal passages on 
both sides.  In this case, however, the record does not 
reflect that the veteran's nasal deviation has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, that it has necessitated 
frequent periods of hospitalization, or that it has otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  

Therefore, the claim for an initial rating greater than 10 
percent for postoperative nasal deviation must be denied.  
However, as the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, at his hearing, the 
veteran specifically testified as to how his disabilities 
affect his daily activities.  Thus, the Board concludes that 
the veteran, in this instance, was not prejudiced by the lack 
of specific notice required by Vazquez-Flores prior to 
adverse decisions that are the subject of this appeal.  

The Board acknowledges, however, that not all of the required 
notice was provided before the decisions in May 2004 and May 
2005 that assigned initial 10 percent ratings for the 
disabilities at issue.  Although the February 2008 statement 
of the case provided the veteran with the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim), that notice was not provided before the last 
adjudication of each issue.  In this case, however, the 
failure to provide timely notice is harmless because the 
preponderance of the evidence is against the appellant's 
claims for increased ratings and any questions as to the 
effective date to be assigned are moot.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

An initial rating greater than 10 percent for sinusitis is 
denied.  

An initial rating greater than 10 percent for postoperative 
nasal deviation is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


